51 F.3d 270
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jorge E. VAZQUEZ;  Pamela A. Vazquez, Plaintiffs--Appellants,v.BANCPLUS MORTGAGE CORPORATION;  Alvin E. Friedman;  KennethJ. Macfadyen, Defendants--Appellees.
No. 94-2573.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995Decided March 29, 1995.

Jorge E. Vazquez, Pamela A. Vazquez, Appellants Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order dismissing their civil rights and Federal Fair Housing Act complaint.  The district court dismissed the action as frivolous and malicious pursuant to 28 U.S.C. Sec. 1915(d) (1988).  This provision balances subsection (a) which authorizes the elimination of financial barriers to litigation for indigents.  See Adams v. Rice, 40 F.3d 72, 74 (4th Cir.1984), pet. for cert. filed, (Jan. 19, 1995).  Therefore, the district court's denial of in forma pauperis status and dismissal pursuant to Sec. 1915(d) was in error.  Nevertheless, the complaint was subject to dismissal as being frivolous and malicious.


2
Accordingly, we modify the district court's order to grant leave to proceed in forma pauperis, and affirm on the reasoning of the district court.  Vazquez v. Bancplus, No. CA-94-3065-S (D. Md. Nov. 18, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED AS MODIFIED.